Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The expression “step a) produces a vapor effluent” in line 1 of claim 31 renders the claim indefinite because it is unclear if “a vapor effluent” is from the liquid effluent or from the feedstock.
The expression “the hydroprocessing zone includes a hydrotreatment step and an isomerization step” in lines 1-2 of claim 39 renders the claim indefinite because it is unclear if “a hydrotreament step and an isomerization step” is within step a), step b), step c) or step d). 
Claim 39 recites the limitation "said middle distillate hydrocarbon fuels" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, 9, 13-18, 20, 22, and 23 are rejected under 35 U.S.C. 102(b) as being anticipated by Marker et al. (US 2017/0137294 A1). 
Marker discloses a process for producing hydrocarbon fuels wherein a biological feed (24) such as vegetable oil is passed into a hydrotreatment zone (300) in the present of catalyst(s) and hydrogen to produce an effluent (40) which is then passed into a stripping zone (400) utilizing a stripping medium to product a gas stream (including light hydrocarbons) and a liquid stream. The gas stream (30) is mixed with an additional feed (from same source that supplied light) then passed into a hydrogen production zone (500) to produce hydrogen to use in the hydrotreatment zone (300). The liquid stream (48) is further process to produce fuels (50 and 52). The hydrotreatment zone is operated at a temperature of from 200-475o C and at a WHSV of from .1 to about 5 hr-1. The hydrotreatment zone comprises catalysts having a hydrodeoxygenation function and hydroisomerization function and the catalyst comprises metals such as cobalt, platinum, and molybdenum and a support comprising alumina.  Generated hydrogen from zone (500) can be used beside zone (300).  Markers further teaches that zone 500 2. See abstract; Figure 1; paragraphs [0002], [0019], [0029], [0030], [0032], [0041]-[0048], [0053], [0055], [0056], claim 9. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 11, 19, 30, 33, 41, 51, 54, and 60 rejected under 35 U.S.C. 103 as being unpatentable over Marker et al. (US 2017/0137294 A1). 
The process of Marker is as discussed above. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Marker by operating the reforming zone at a pressure greater than 5 bar because it is within the level of one of skill in the art to utilize any effective pressure including a pressure of greater than 5 bar. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Marker by utilizing methane, ethane or natural gas as a medium stripper because it is within the level of one of skill in the art to use any effective medium stripper, which does not chemically interact with the feedstock, can be used in the process. Methane and ethane are hydrocarbons that do not chemically interact with the feedstock. Consequently, methane is the same as an additional feed and stripping medium. 
	 
Claims 3, 10, 26, 27, 47, 48, 49, 50, and are rejected under 35 U.S.C. 103 as being unpatentable over Marker et al. (US 2017/0137294 A1) in view of in view of Myllyoja et al. (US 2020/0181503 A1). 
The process of Marker is as discussed above. 
Marker does not teach an isomerization/hydrocracking step as claimed. 
Myllyoja discloses a stream from a stripper is further passed into an isomerization/hydrocracking process to produce middle distillate fuels. See Figures 1-2; para [0138]
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Marker by further treating stream 48 in an . 

Claims 21, 24, 25, 28, 29, 31-40, 42-46, 52, 53, 55-59, and 61-64 are rejected under 35 U.S.C. 103 as being unpatentable over Marker et al. (US 2017/0137294 A1) in view of in view of Hong (US 20180216010 A1). 
The process of Marker is as discussed above. 
Marker does not explicitly teach the use of an amine adsorption step to remove acid gases, does not teach a step to recovery LPG, does not teach that hydrocarbon enriched stream is mixed with the light ends stream, does not teaches that there in an interstage separation step between the hydrotreatment and the isomerization step wherein light gases are separated. 
 Hong teaches a process to convert biological feedstock to hydrocarbons wherein acid gases are removed by amine adsorption and LPG is recovery. See abstract; paras [0005], [0007], [0035], [0036], [0038]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Marker by utilizing amine absorption step to remove acid gases as suggested by Hong because Marker teaches that the generated hydrogen stream is purified and enriched before use whereas the amine absorption of Hong is effective to purify and enrich hydrogen. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Marker by recovery LPG as suggested by Hong to provide LPG when it is a desirable product. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771